Citation Nr: 0738261	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  03-25 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Veteran represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Veteran and W. B., D. D. S.


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, wherein the RO, in part, continued a 20 
percent disability rating assigned to service-connected 
diabetes mellitus.  The veteran timely appealed the January 
2003 rating action to the Board.

In July 2006, the veteran testified before the undersigned 
Veterans Law Judge at the RO.  A copy of the hearing 
transcript has been associated with the claims files. 

In October 2006, the Board remanded the instant claim to the 
RO for additional development.  The requested development has 
been completed and the case has returned to the Board for 
appellate review. 


FINDING OF FACT

The veteran's service-connected diabetes mellitus requires 
insulin and a diet restriction, but does not require 
regulation of his activities.


CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent 
for the service-connected diabetes mellitus are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.10, 4.119 and Diagnostic Code 7913 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., statements or supplemental statements of the case), 
was required.  The Federal Circuit further held that such a 
letter should be sent prior to the appealed rating decision 
or, if sent after the rating decision, before a 
readjudication of the appeal. Id.

VA provided the veteran with notice on the Pelegrini II VCAA 
elements in an October 2006 letter.  The letter did not 
explicitly tell the veteran to submit all relevant evidence 
in his possession.  The letter did, however, tell him to let 
VA know of any evidence he thought would support his claim, 
that it was his responsibility to make sure that VA received 
all requested records not in the possession of a Federal 
entity, and told him where to send what "we need."  The 
October 2006 letter also provided the veteran with notice 
regarding ratings and effective dates.  Dingess, supra.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial agency of original jurisdiction 
(AOJ) decision is issued on a claim.  Pelegrini II, 18 Vet. 
App. at 119-120.  In this case, notice was provided after the 
AOJ's January 2003 denial of the veteran's increased 
evaluation claim.  However, the timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The September 2007 supplemental 
statement of the cases (SSOC) readjudicated the increased 
evaluation claim on appeal by considering it based on all the 
evidence of record.  This readjudication acted to remedy any 
timing defect in regard to the VCAA notice.

Regarding VA's duty to assist the appellant with his 
increased evaluation claim,  relevant post-service VA and 
private examination and clinical treatment reports, along 
with statements and testimony of the veteran, have been 
associated with the claims file.  

In addition, pursuant to the Board's October 2006 remand 
directives, the veteran was examined by VA in January 2007 
for the purpose of determining the current severity of his 
diabetes mellitus.  A copy of the January 2007 VA examination 
report is contained in the claims file.  There is no evidence 
or contention that the veteran's diabetes mellitus has 
changed since that examination.

II.  Relevant Laws and Regulations

Increased rating-general criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. 

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.

Rating Criteria-Diabetes Mellitus

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).  Under that diagnostic code, a 
20 percent rating is warranted for diabetes mellitus 
requiring insulin and restricted diet, or; oral hypoglycemic 
agent and restricted diet; and a 40 percent rating is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities.  Id.

A 60 percent rating is warranted for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if evaluated 
separately.  Id.  

A 100 percent rating is warranted for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  Id.

Note (1) states that compensable complications of diabetes 
are evaluated separately unless they are a part of the 
criteria used to support a 100 percent evaluation. 
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.  Id.

III.  Analysis

After having carefully considered the veteran's contentions 
in light of the evidence of record and the applicable law, 
the Board finds that the preponderance of the evidence is 
against an increased evaluation in excess of the currently 
assigned 20 percent rating for the veteran's diabetes 
mellitus.  The requirements for a 40 percent evaluation, 
characterized by a regulation of activities have not met.  
The Board notes that the regulation of activities has been 
defined as "prescribed or advised to avoid strenuous 
occupational and recreational activities."  See 61 Fed. Reg. 
20, 440, 20, 446 (May 7, 1996).  In support of the foregoing 
determination, private treatment records, dated in May 2002 
and received by the RO in October 2002, indicate that the 
veteran takes oral medications and insulin to control his 
diabetes mellitus, in addition to a restricted diet.  The 
medical evidence does not show, however, that the veteran 
regulates his activities due to the diabetes mellitus.  In 
fact, when examined by VA in January 2007, the VA examiner 
specifically indicated that there were no activity 
restrictions due to the veteran's diabetes mellitus.  Indeed, 
that same examination report reflects that the veteran 
admitted that he had not experienced any limitation in his 
activities as a result of his diabetes mellitus (see, January 
2007 VA examination report).  

Therefore, as there is no evidence that diabetes mellitus 
requires the veteran to regulate his activities or interferes 
with his ability to seek and maintain employment, an 
increased rating in excess of the currently assigned 20 
percent is not warranted.  

Additionally, there are no compensable complications of 
diabetes for the Board to evaluate separately.  See 38 C.F.R. 
§ 4.119 (Diagnostic Code 7319, Note 1).  To this end, the 
veteran has been awarded service connection for the following 
disabilities as secondary to service-connected diabetes 
mellitus:  (1) erectile dysfunction, evaluated as 
noncompensably disabling; (2) neuropathy of the right upper 
extremity, evaluated as 10 percent disabling; (3) neuropathy 
of the right lower extremity, evaluated as 10 percent 
disabling; and (4) periodontal disease, evaluated as 
noncompensably disabling.  This was done by rating actions, 
issued by the RO in April 2003 and August 2007, respectively.  
Those rating evaluations are not currently on appeal; thus, 
the Board will not address them in this decision.

Due to the medical evidence demonstrating a requirement of 
insulin, oral medication and a restricted diet, the Board 
finds that an increased rating of 20 percent for the 
veteran's service-connected diabetes mellitus is appropriate.  
A 40 percent rating is not warranted as the VA January 2007 
VA examination report does not show regulation of the 
veteran's activities as a result of his diabetes mellitus.  
See 38 C.F.R. § 4.119, Diagnostic Code 7913.

IV.  Extraschedular Consideration

The Court held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance. 
Floyd v. Brown, 9 Vet. App. 88 (1996).  However, the Board is 
still obligated to seek all issues that are reasonably raised 
from a liberal reading of documents or testimony of record 
and to identify all potential theories of entitlement to a 
benefit under the law or regulations.

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluations for diabetes mellitus, for which an increased 
compensation benefits is sought on appeal.  The veteran has 
not been hospitalized for his diabetes mellitus.  
Additionally, there is no evidence that the service-connected 
condition prevents the veteran from employment.  The current 
schedular criteria adequately compensate the veteran for the 
current nature and extent of severity of the disability at 
issue.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question. 


ORDER

An increased rating for diabetes mellitus is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


